Exhibit Answers Corporation 4th Quarter 2008 Conference Call 8:30AM EST, February 19, 2009 PARTICIPANTS: Robert Rosenschein, Chairman and Chief Executive Officer Steve Steinberg, Chief Financial Officer Bruce Smith, Chief Strategic Officer Bruce Smith Good morning, and welcome to Answers Corporation’s Fourth Quarter 2008 conference call. My name is Bruce Smith, Chief Strategic Officer. Joining me are Robert Rosenschein, Chairman and CEO, and Steve Steinberg, CFO. This call is also being broadcast over the web and can be accessed from our Investor Center page at ir.answers.com. A replay of this call will be available at the site shortly after the completion of the call. At the conclusion of our prepared remarks, we’ll open the call for your questions. Before we start, let’s cover a few legalities. I would caution you that comments made during this call by management contain forward-looking statements, including predictions and estimates that involve risks and uncertainties. For those statements, the company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Important factors may cause our actual results to differ materially, including, among others: our ability to maintain or improve monetization, particularly in light of the current challenging economic environment; maintain or improve traffic; a decision by Google, currently the provider of the vast majority of our search engine traffic, or other search engines, to block our pages from users’ search results or otherwise adjust their algorithms in a manner detrimental to us, as experienced in July 2007; a potential termination of our Google Services Agreement; a decision on our part to decrease the number of ad elements displayed on our Web properties in the interest of user experience; a failure of WikiAnswers to experience continued growth in accordance with our expectations; the effects of facing liability for any content displayed on our Web properties; potential claims that we are infringing the intellectual property rights of any third party; and other risk factors. Additional specific factors that may actually cause results or events to differ materially from those described in any forward looking statements can be found in our most recent quarterly report on Form 10-Q. Additional risks will also be set forth in our annual report on Form 10-K for the year ended December 31, 2008, which will be filed with the SEC in March 2009. Furthermore, information shared on this call is accurate only as of the date of this call and we assume no obligation to update such information. Finally, we will be discussing non-GAAP financial measures, including adjusted EBITDA and adjusted operating expenses. We provide a reconciliation of non-GAAP financial measures, to the most directly comparable GAAP financial measure and the list of the reasons why the company uses non-GAAP financial measures, in today’s earnings release posted on our corporate Website at: ir.answers.com. With that said, I’ll turn the call over to Bob Rosenschein. Bob Rosenschein Good morning and thank you for joining us today. We are extremely pleased to report a standout quarter. Even in these tough economic times, we came in solidly ahead of plan and exceeded expectations on both top and bottom lines. Here are the top bullet points for Q4: · Revenues were up 30% sequentially, to $4.63 million, with WikiAnswers.com contributing roughly 60% and reference Answers.com roughly 40%. · Adjusted EBITDA jumped to $1.95 million in Q4, or 42% of revenue. A hard act to follow, and Steve will be talking later about 2009 margin trends. · We hit another important milestone: positive GAAP operating income of $1.3 million. · For 2008, comScore ranked WikiAnswers.com the fastest growing domain of the top eb properties, in unique visitors. · Finally, our cash flow from operations less CapEx generated $2.3 million in the quarter. I’ll be back after Steve’s report on the financials with more color on Q4 and our thoughts going forward. Steve… Steve Steinberg: Thanks, Bob, and good morning. I’m very pleased to be here today. Our strong revenue growth coupled with a careful eye on expenses resulted in a record quarter. Here are our Q4 2008 financial highlights. For a detailed review of our annual performance, please see our Form 10-K, which will be filed next month. The breakdown of our Q4 revenues of $4,630,000 is as follows: $2,879,000, or 62% of our revenue, was from WikiAnswers.com, while $1,730,000, or 38%, was from Answers.com. The remaining $21,000 was from licensing our reference service. In Q4, WikiAnswers.com continued to drive our growth. Average daily page views were 4,350,000, up 41% sequentially and 278% year-over-year. Revenue increased to $2,879,000, up 47% sequentially and 309% year-over-year. Finally, Q4 RPM for WikiAnswers was $7.19, up slightly from $6.89 in Q3. Due to Q4 seasonality, Answers.com experienced moderate traffic growth. Average daily page views this quarter increased to 3,027,000, up 14% from Q3. Answers.com RPM in Q4 dropped 4% to $6.21. For those interested in reviewing our 2008 performance in terms of traffic, monetization and revenues, broken out by Web property on a quarterly basis, please refer to Appendix A on page 9, attached to today’s earnings press release. Adjusted operating expenses were $2,680,000 in Q4, compared to $3,043,000 in Q3, a net decrease of $363,000, and less than what we were expecting. The net decrease was mostly due to the following factors: 1. The dollar strengthened 9% compared to the Israeli shekel. 2. We had some accruals that reversed in Q4. 3. The elimination of direct ad sales. 4. Lowered Production Operations costs, since we completed our migration from managed hosting to our first co-location facility in Q3. By the way, our intentions have always been to operate two co-location facilities. The fact that only our first facility was operational in Q4 resulted in expense levels which were lower than the levels that we anticipate once the second facility is operational in Q2. In terms of headcount, we went from 62 at the end of Q3 to 69 at the end of Q4. Adjusted EBITDA in Q4 was $1,950,000, compared to $520,000 in Q3. I would like to highlight that we would have had GAAP net income of $1,284,000 in Q4, were it not for the non-cash expense of $3,131,000 we recorded to reflect the revaluation of Redpoint’s warrant to invest up to $7 million in units of Series B preferred stock and warrants– what we call the Series B Unit Warrant. This warrant expires this coming June 16th.
